On Reheabinu.
The opinion of the Oourt was delivered by
Poché, J.
In re-opening this case we entertained no doubt as to the correctness of our conclusions on the preliminary questions raised in the pleadings and argued by counsel in their briefs.
We, therefore, reiterate our opinion in maintaining the right of the District Attorney pro tem. to bring this action, under the intrusion into office act, which we recognize as yet in full force and vigor, and unrepealed or unaffected by any provision in the Constitution of 1879, and we reassert the reasons under which we disposed of the motion to dismiss this appeal.
But we entertained some doubts as to the correctness of our construction of Art. 171, one of the most important provisions of the present Constitution. Peeling that, in considering such an article, which now comes up for the first time for our investigation, in which we were necessarily not guided or assisted by any authority in point, we might have committed an error, we granted a rehearing on the question of the validity of the discharge which the defendant had set up in support of his eligibility to the office which he now holds. •
After a careful attention to the able oral argument of counsel on both sides, and a close study of their exhaustive briefs, on rehearing, and after grave thought and reflection on the momentous questions involved in this controversy, we have reached the inevitable conclusion that we were in error in the construction which we had given to the ’ article under consideration, and in our conception of the issue, which must be confined to the eligibility of the defendant, as evidenced by a discharge obtained by him from the competent- authorities, with whose *719funds, respectively, he had been intrusted, and that, therefore, we should not have considered the question, as to whether, under the evidence, ■he was or not yet indebted to the school board on account of any funds which he received in trust for said authority. Believing that the question of indebtedness or extinction of the same, otherwise than by a discharge obtained, from the competent authority, should have been eliminated from the ease, we shall now proceed to determine the defendant’s status as to eligibility, under the qualifications prescribed by the Constitution in Art. 171.
In our first opinion we demonstrated that the right to hold office was not a natural or a divine right in a republican form of government, but that it partakes more of the nature of a privilege; that the State has the undeniable right to prescribe qualifications as conditions precedent to the exercise of such right, and that in ordaining such qualifications, a State Constitution, without violating the Federal Constitution, could enact provisions with a retrospective effect.
Hence it follows that ineligibility, flowing from acts omitted or committed in the past, could be and was contemplated in Art. 171, and that, if such ineligibility can be brought home to the defendant in this case, he must be excluded from the office which he now holds.
In construing this article we shall consider that the safest rule in the construction of constitutional ‘ provisions, as well as of statutory laws, is to investigate or discover, 1st, the reason of the law; 2d, its object; 3d, the means of carrying out the object proposed.
1st. By the light of history we know that the reason which imperiously dictated the policy embodied in Art. 171, is to be found in the numerous defalcations of fiduciary officers, whose short-comings had so seriously crippled the finances of the State.
The annals of the courts show that the parishes which were not the 'scene of such pillage, under color of their offices, either by tax collectors, officers of school boards, parish treasurers or other officers intrusted with the collection, administration or custody of public moneys, were among the few exceptions. The criminal dockets of the district courts shamefully teem with prosecutions against offenders of this class. And the history of those days also reminds us that, owing to corrupt political alliances, and other baneful influences, the accused were generally allowed to go unwhipped of justice, and that in many eases the odious culprits were soon after rewarded with other lucrative appointments in different localities. The natural and inevitable result of such spoliation was the increase of the burden of taxation on the one hand, until the weight was actually intolerable to the people; and the increase, on the other hand, of the debt of the State, whose revenue, extracted from the very life-blood of an impoverished people, was thus *720squandered or otherwise misapplied, and was not forthcoming for the payment of her just liabilities. It is not rash to assert that through this system of organized plunder and robbery, millions of the people’s' money, extorted from them by means of tyrannical and oppressive taxation laws, found its way into dishonest hands, and never reached the coffers of the State. So much and such glaring dishonesty in public officers, who always succeeded in evading the law and escaping the just punishment of their criminal acts, had necessarily a very demoralizing effect upon the good people of the State, who soon lost all confidence in the officers by whom they were ruled, and all respect for a government ever ready and punctual in the enactment and enforcement of laws increasing the burdens of government, but always unwilling or powerless to execute the laws intended for the protection of society. Such a feeling of demoralization and dispondency among a people, unless checked at once, is always the forerunner of the decay or downfall of a republican government. Such was one of the many evils which confronted the Convention, whose members came fresh and direct from the people, with the solemn mandate to speedily check, by proper legislation, the further spread of this alarming and deep-rooted evil. The disease was serious and dangerous; it pervaded the whole body-politic, and it had to be met with heroic treatment. Hence the delegates proposed to the people the provisions embodied in Art. 171, under which unfaithful officers wero to be cut off from the further exercise of power in the State; and we do not hesitate to assert that no feature of that Constitution received a more cordial support from the honest citizens of the State.
2d. After considering the reason of the law, it is easy to discover its object, which was to prevent a recurrence of the evil which prompted the legislation. It was intended to guard the people against the appointment, in the future, of men whose records were not unsullied and whose hands were not clean; of men who had failed to faithfully account for every dollar"of public moneys intrusted to them in any capacity; and to give solemn assurance that no unfaithful, incompetent or dishonest official would ever be tried or appointed more than once.
The grand and patriotic object was, in removing all that class of dishonest officials from the possibility of ever again handling and spoliating public moneys, to deter their successors from following in their paths, and thus to restore to public officers the respect of their fellow-citizens, and to the State government, the confidence and the warm and active support of its good people, without which no government can exist or maintain itself.
3d. We have now to consider what was the nature of the means suggested for the accomplishment of such an important and vital object. *721They must of necessity be energetic in kind, simple in their scope, and .easy of execution. Hénce it was proposed to exclude from the right of holding any office of honor, profit or trustj any person who may, at any time, have been intrusted with public moneys or any portion thereof, until he shall have obtained a discharge for all such public moneys.
Such a discharge, obtained of course from the proper authority, that is from the power or body from which the mandate or trust emanated, or for whose account the funds were received, was thus imposed as a condition precedent to eligibility in this State.
Hence it could not be contemplated that the discharge of a school board treasurer could be given by the State Auditor, any more than it could be contemplated that such a discharge could be obtained from the school board of a different or neighboring parish.
It follows, on the contrary, as a corollary from the main proposition that a discharge for State money must emanate from the State Auditor, guided by the laws governing such cases; that V discharge for parish funds must be issued by the police jury in conformity with law, and that a discharge for school money must be granted by the school board of the parish, in accordance with the powers conferred to it by law. And that the discharge, in either case, must appear of record in the proper office, must be of easy access to the public, and susceptible of being produced without delay, when needed. It was intended that the candidate, whose eligibility on that score would be questioned, either before or after the election, could at once refer to his discharge and quickly dispel all doubts as to his status. In a word, it was.the manifest intention that, among former tax collectors and other persons heretofore intrusted with public moneys, none but those “ clad in that livery,” should aspire to the honors of a public office. It never entered the mind of the Convention that the question of indebtedness or extinction thereof, on the part of an officer elect, could ever be the issue in any litigation growing out of his alleged ineligibility for want of such a discharge, as a condition precedent to his election.
Nor was it ever contemplated that in a litigation of this kind, long intricate and confused accounts of a fiduciary officer claiming to be eligible, should be examined- and settled by the court, under the simple issue of eligibility vel non.
The framers of the Constitution, in adopting this ordinance, understood that the certificate of fidelity to be obtained by the officer, must emanate from the body to whom he is accountable, to whom he must primarily and in due time present his accounts for examination and approval, and that the only issue to be presented to the courts would be the existence, or perhaps the validity of the discharge. It was contemplated that the issue thus presented and thus simplified would be speedily *722tried and determined, so as to avoid among the people any suspense or doubt as to the legal status of the officers elected by them or appointed for them. Any other construction would defeat the object proposed by the Convention, and deprive the State government of the means of purifying the political atmosphere.
Let us now apply these principles, as a test in the case of this defendant, who admits to have received public moneys, as State tax collector, as parish tax collector and as treasurer of the school'board of Assumption parish, and who urges his eligibility on the ground of a discharge obtained from the State authorities, and a like discharge from the police jury, and on the ground of his having overpaid the school board. We find in the record a settlement which he made for State taxes with the Auditor, who thereon granted him a quietus; and we find a similar discharge emanating from the police jury of Assumption, for parish taxes collected by him.
Plaintiffs’ counsel urge and argue with considerable force that neither of those settlements, both of which appear on their faces to be mere adjustments or compromises, comes up to the standard required by the Constitution, which demands of the fiduciary officer a discharge for all moneys which had been intrusted to him.
But, on this question, we adhere to the ruling in our previous opinion, and will not allow a discharge emanating from a competent authority to be attacked collaterally, especially in the absence of any allegation of fraud or other malpractice in the manner of granting or obtaining the discharge.
We must be controlled by a discharge issued by the competent authority, unless it be directly attacked as fraudulent or erroneous. But> in so far as the school money is concerned, the defendant candidly admits that he has made no settlement with the school board, and that, therefore, he holds no discharge from that body, which was the competent and the only authority empowered to examine and settle his accounts, and to give him the discharge contemplated by the constitutional requirement. This admission is of itself a full solution of the whole question under the construction which we have placed on Art. 171.
His allegation that he has paid out more money than he had received, on account of the school board, cannot be entertained under the issue as narrowed down by the constitutional requirement, and all the evidence which he introduced in support of such an allegation, which consisted of an exhibit of school warrants which he had filed with the Auditor, an utter stranger in the premises, should have been excluded on the objection of plaintiffs’ counsel, as entirely irrelevant and foreign to the issue. We do not propose to impugn either the character or the motives of this defendant, in thus declaring his ineligibility to the office *723which, he now illegally holds. But our duty is to give judicial vitality to an important article of the Constitution, calculated to give immense relief to the people of this State, to restore strict honesty in the administration of public moneys, and to strengthen the stability of our republican institutions. And if the defendant falls an innocent victim under a vigorous construction of an article looking to a reform in government, we may sympathize with him but are powerless to relieve him.
It is, therefore, ordered that our previous decree herein be reversed and set aside, and it is now ordered, adj udged and decreed that the judgment appealed from be annulled, avoided and reversed, and proceeding to render such judgment as should have been rendered, it is ordered, adjudged and decreed that the defendant, Arthur J. Echeveria, be declared to have- been on the 2d of December, 1879, ineligible to any office of honor, trust or profit under the State government or any parish or municipality thereof, and to have been, therefore, not legally elected on that day as sheriff of the parish of Assumption, which office is hereby declared vacant, and that defendant pay all costs incurred in both courts.